ORDER
PER CURIAM.
Darnell A. Clemons (“Movant”) appeals from a judgment denying his Rule 29.15 post-conviction relief motion without an ev-identiary hearing. Movant asserts three points on appeal. Movant argues the motion court clearly erred in denying his post-conviction relief motion without an ev-identiary hearing because he alleged facts, supported by the record and the law, that trial counsel was ineffective for: (1) failing to properly prepare Movant for his guilty plea; (2) failing to seek an Alford plea; and (3) failing to request a lesser-included offense instruction of false imprisonment, as a lesser-included offense for kidnapping. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).